Citation Nr: 0928653	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 21, 2006 for 
the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran did not submit a claim, either formal or 
informal, for service connection for bilateral hearing loss 
until March 21, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to March 21, 2006, 
for the grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection for 
bilateral hearing loss.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129,132 (2002).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  An informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the Veteran, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).

The Veteran seeks entitlement to an effective date prior to 
March 21, 2006, for bilateral hearing loss.  The Veteran 
contends that he is entitled to service connection from the 
date of his separation of service.  He points out that he is 
service connected for a perforated ear drum from this date.  
The Veteran and his representative do not dispute that the 
Veteran filed a claim of entitlement to service connection 
for bilateral hearing loss on March 21, 2006.  Subsequently, 
the RO granted service connection effective March 21, 2006, 
the date the Veteran filed his claim.  

The Veteran separated from service in May 1946, thus, his 
claim was not received within one year of service which would 
have entitled him to benefits from the date entitlement 
arose.  Although the Veteran had previously filed claims with 
VA for benefits, these claims were for disabilities distinct 
and separate from hearing loss and do not entitle the Veteran 
to an earlier effective date of his award for service 
connection for bilateral hearing loss.  Because the Veteran 
did not file a formal or informal application for service 
connection for bilateral hearing loss prior to March 21, 
2006, VA is precluded, as a matter of law, from granting an 
effective date for service connection for bilateral hearing 
loss prior to March 21, 2006.

Although it is regrettable that the Veteran may not have 
fully understood the procedures for obtaining benefits to 
which he was entitled, payments of monetary benefits from the 
Federal Treasury must be authorized by statute, 
notwithstanding incomplete or even erroneous information, and 
regardless of extenuating circumstances or claims of 
fairness.  See Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a claim for the benefit.  Indeed, the "unequivocal command" 
that the effective date of benefits cannot be earlier than 
the date of claim is set forth in 38 U.S.C.A. § 5110(a).  See 
Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  
While the Veteran may have had hearing loss legally entitling 
him to benefits prior to March 2006, he is not authorized to 
receive any benefits prior to making a claim to VA for 
benefits for hearing loss.

Therefore, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.  Because his bilateral hearing loss had its 
onset in service, service connection was established.  In 
denying his claim of entitlement to an earlier effective date 
for service connection for bilateral hearing loss, the Board 
acknowledges the Veteran's honorable service and the 
unfortunate circumstances of the case.  The Board notes that 
the Veteran's arguments essentially constitute a theory of 
equitable relief.  Although the Board denies his claim as a 
matter of law, the Board is sympathetic to the claim.  The 
Board, however, is without authority to grant an earlier 
effective date for service connection for bilateral hearing 
loss on an equitable basis and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. at 425.  Because the Veteran's 
claim fails for lack of entitlement under the law, the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to March 21, 2006 for 
the grant of service connection for bilateral hearing loss is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


